          Case 4:19-cv-04774 Document 1 Filed on 12/09/19 in TXSD Page 1 of 5



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

THU-THUY NGUYEN                                              §
    Plaintiff,                                               §
                                                             §
v.                                                           §         CIVIL ACTION NO. 4:19-cv-4774
                                                             §
TRAVELERS HOME AND MARINE                                    §
INSURANCE COMPANY                                            §
    Defendant.                                               §

                                             NOTICE OF REMOVAL

           TRAVELERS HOME AND MARINE INSURANCE COMPANY (“Travelers”), pursuant

to 28 U.S.C. § 1441 and 1446, files this Notice of Removal of the captioned action, Cause No.

2019-58106; Thu-Thuy Nguyen v. Travelers Home and Marine Insurance Company in the 55th

Judicial District Court of Harris County, Texas. In support of this Notice of Removal, Travelers

submits the following:

           1.        Thu-Thuy Nguyen (“Plaintiff”) commenced the captioned action by filing

Plaintiff’s Original Petition and Requests for Disclosure (“Petition”) on August 20, 2019, in the

55th Judicial District Court of Harris County, Texas. Travelers was served with the Petition on

November 18, 2019.

           2.        Travelers requested certified copies of all process, pleadings, and orders from the

Harris County District Clerk. Travelers has attached the certified copies as Exhibit “A” to this

Notice of Removal.

           3.        The Petition alleges that Plaintiff owns the insured property located at 2722 W

Holcombe Boulevard, Houston, TX 77025.1 The Petition further states that Plaintiff resides in




1
    Plaintiff’s Original Petition and Requests for Disclosure at ¶8.
       Case 4:19-cv-04774 Document 1 Filed on 12/09/19 in TXSD Page 2 of 5



Harris County.2 Upon information and belief, it is believed that Plaintiff is a citizen of Texas,

residing at 2722 W Holcombe Boulevard, Houston, TX 77025. The Petition further alleges that

Defendant, Travelers Home and Marine Insurance Company, is a business and a resident of

California.3 Defendant, Travelers, is actually a Connecticut corporation whose principal place of

business is in the state of Connecticut.

        4.       The Petition alleges that Plaintiff’s property was insured under a homeowners

insurance policy issued by Travelers.4 The Petition alleges that on or about August 26, 2017,

Plaintiff’s property sustained damage as a result of Hurricane Harvey, particularly that the roof

sustained wind and/or hail damage.5 The Petition alleges Plaintiff submitted a claim for the

damage.6 The Petition alleges Travelers has not compensated the Plaintiff under the terms of the

policy.7

        5.       This Notice of Removal is filed within 30 days of service of the Petition and is

therefore timely under 28 U.S.C. Section 1446(b).

        6.       Defendant does not admit the underlying facts as alleged by Plaintiff or as

summarized above. Further, Defendant expressly denies that it has any liability to Plaintiff.

        7.       To prevent removal, “litigants who want to prevent removal must file a binding

stipulation or affidavit with their complaints.”8

                                      DIVERSITY JURISDICTION

        8.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and this matter

is therefore removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete


2
  Id. at ¶2.
3
  Id. at ¶3.
4
  Id. at ¶7.
5
  Id. at ¶9.
6
  Id. at ¶10.
7
  Id. at ¶14.
8
  D. Aguilar v. Boeing Company, 11 F3d 55, 58 (5th Cir. 1993).
       Case 4:19-cv-04774 Document 1 Filed on 12/09/19 in TXSD Page 3 of 5



diversity of citizenship between the parties and the amount in controversy exceeds $75,000

exclusive of interest and costs. Plaintiff is a citizen of Texas. Travelers is a citizen of Connecticut.

Getty Oil Corp. v. Insurance Co. of North America, 841 F.2d 1254, 1262 (5th Cir. 1988).

         9.       Although Plaintiff’s Original Petition is silent as to the amount of actual damages

Plaintiff seeks in this action, as stated above, this is an insurance “bad faith” case in which Plaintiff

seeks damages for Travelers’ alleged refusal to pay insurance benefits and Defendants’ wrongful

handling of Plaintiff’s claim resulting from structural damage. According to Plaintiff’s Petition,

Plaintiff’s residence suffered significant damage on or about August 26, 2017, insured under a

homeowners’ policy issued by Travelers. Plaintiff seeks actual damages for the structure,

attorney’s fees, statutory penalties under the Texas Insurance Code and damages for mental

anguish in this case. Plaintiff further alleges that Defendants knowingly violated the Texas

Insurance Code, entitling Plaintiff to treble damages. Finally, Plaintiff alleges that such conduct

by Defendants was apparently so egregious, Plaintiff should be awarded exemplary damages.9

When a Plaintiff’s pleading does not allege a specific amount of damages, the removing party

Defendant must only prove by a preponderance of the evidence that the amount in controversy

exceeds $75,000.10 Herein, Plaintiff alleges the monetary relief sought is more than $100,000.11

Given the nature of Plaintiff’s claims against Travelers, the alleged damages in this action appear

to clearly exceed $75,000, exclusive of interest and costs. See Chittick v. Farmers Ins. Exchange,

844 F. Supp. 1153, 1155-56 (S.D. Tex. 1994).

         10.      Moreover, because Plaintiffs in Texas are not limited to recovery of damages

requested in their pleadings, “[l]itigants who want to prevent removal must file a binding


9
  Plaintiff’s Original Petition and Requests for Disclosure at ¶55.
10
   See DeAguilar v. Boeing Co., 11 F.3d 55, 58 (5th Cir. 1993); Chittick v. Farmers Ins. Exch., 844 F. Supp. 1153,
1155 (S.D. Tex. 1994).
11
   Plaintiff’s Original Petition and Requests for Disclosure at ¶4.
      Case 4:19-cv-04774 Document 1 Filed on 12/09/19 in TXSD Page 4 of 5



stipulation or affidavit with their complaints.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th

Cir.1995) (quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir.1992)). “The general principle

is that plaintiffs will have to show that they are bound irrevocably by their state pleadings.” Id. at

1412 n.10. No binding stipulation or affidavit was filed with Plaintiff’s Petition.

                                   REMOVAL PROCEDURE

       11.     The Clerk of the 55th Judicial District Court of Harris County, Texas, has been

provided notice of this removal.

       12.     The following exhibits are attached to this notice and incorporated herein by

reference:

       a.      Index of matters of being filed;

       b.      List of all parties and counsel of record; and

       c.      Certified copies of documents contained in the state court file of the 55th Judicial
               District Court of Harris County, Texas.

                                          CONCLUSION

       17.     Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Travelers removes this case to

this court for trial and determination.



                                 (Signature on the following page)
      Case 4:19-cv-04774 Document 1 Filed on 12/09/19 in TXSD Page 5 of 5




                                         Respectfully submitted,

                                           LUGENBUHL, WHEATON, PECK, RANKIN &
                                                HUBBARD, A LAW CORPORATION


                                           By:    /s/ Christine R. Edwards
                                                  Christine R. Edwards
                                                  SBN: 24107329
                                                  FBN: 3272073
                                                  cedwards@lawla.com
                                                  801 Travis Street, Suite 1800
                                                  Houston, Texas 77002
                                                  PH: (713) 222-1990
                                                  FAX: (713) 222-1996


                                                  ATTORNEY FOR TRAVELERS HOME
                                                  AND MARINE INSURANCE COMPANY


                                  CERTIFICATE OF SERVICE

       I hereby certify that on this the 9th day of December 2019, a copy of the foregoing has
been served upon all counsel of record in this action by ECF Filing and/or facsimile, properly
addressed to:

       Johnny Ngueyen                             Via E-file
       JOHNNY NGUYEN & ASSOCIATES
       2825 Wilcrest Drive
       Suite 308
       Houston, TX 77042
       jnguyen@johnnynguyenlaw.com



                                                  /s/ Christine R. Edwards
                                                  Christine R. Edwards
